                 Case: 3:20-mc-00009 Doc #: 8 Filed: 09/29/20 1 of 2 PageID #: 16



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: THE NOVEL CORONAVIRUS (COVID-19)                                                  3:20-MC-9

                              SECOND EXTENSION OF STANDING ORDER

           On March 27, 2020, Congress authorized, and the President of the United States signed, the

CARES Act in response to the COVID-19 pandemic. On March 29, 2020, the Judicial Conference of

the United States found, “pursuant to the CARES Act, that emergency conditions due to the national

emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.)

with respect to COVID-19 have materially affected and will materially affect the functioning of the

federal courts generally.”1 On April 2, 2020, this Court entered a Standing Order [3], which

specifically found that “most criminal court proceedings, including all those enumerated in the Act,

and felony pleas and sentencings, cannot be conducted in person anywhere in the District without

seriously jeopardizing public health and safety.” [3]. The Standing Order [3] made other specific

findings, as required by the CARES Act.

           The Standing Order [3] was set to remain in effect “for 90 days unless terminated earlier.”

That 90-day period ended on July 1, 2020. Prior to its expiration, on June 29, 2020, the Court, finding

that the same emergency conditions continued to exist in this District at that time, entered an

Extension of the Standing Order [7], extending the Standing Order for an additional 90 days beginning

on July 2, 2020. The 90-day extension authorized in the Extension [7] will expire on September 30,

2020.

           The Court finds that the same emergency conditions continue to exist in this District and

hereby extends the Standing Order [3] for an additional 90 days unless terminated earlier, beginning

on October 1, 2020. All terms of the Standing Order [3] shall remain in place during this extended



1
    See Director’s Memo from James C. Duff to All United States Judges March 29, 2020.
             Case: 3:20-mc-00009 Doc #: 8 Filed: 09/29/20 2 of 2 PageID #: 17



time period. The Court will review this authorization and determine whether to extend it further if

emergency conditions continue.

       It is SO ORDERED, on this the 29th day of September, 2020.


                                            /s/ Sharion Aycock
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                                2
